DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) was/were submitted on 5/19/2021, 1/27/2022, and 9/19/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner. The reason for not considering items 13-14 in the NON-PATENTABLE LITERATURE DOCUMENTS section is because they don’t have any listed dates associated with them.

Claim Objections
Claim(s) 1 and 11 is/are objected to because of the following informalities:  change “position” in line 5 of claim 1 and line 8 of claim 11 to “location” to be consistent with other independent claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 5, 10, 15 and 20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 5, in view of claim 1 reciting “sending, by a network device, a…(SSB) to a user equipment, the first SSB comprising a…(PBCH)…the PBCH comprises an indication for indicating a first frequency domain position of a second SSB in a first frequency domain range” and “the indication comprises: a first message configured for indicating the first frequency domain range”, the specification does not support “further comprising: sending, by the network device, a message to the user equipment, wherein the message is configured for indicating the first frequency domain range”. It appears that claim 5 reciting a message configured for indicating the first frequency domain range and so in view of claim 1 there appears to be two separate messages configured for indicating the first frequency domain range or Applicant made a mistake and the message in claim 5 is the same one as the first message of claim 1? Claim 15 recite similar limitations of claim 5 and is thus rejected under similar rationale. 
Regarding claim 10, in view of claim 6 reciting “receiving, by a user equipment, a…(SSB) from a network device, the first SSB comprising a…(PBCH)…the PBCH comprises an indication for indicating a first frequency domain location of a second SSB in a first frequency domain range” and “the indication comprises: a first message configured for indicating the first frequency domain range”, the specification does not support “further comprising: receiving, by the user equipment, a message from the network device, wherein the message is configured for indicating the first frequency domain range”. It appears that claim 10 reciting a message configured for indicating the first frequency domain range and so in view of claim 6 there appears to be two separate messages configured for indicating the first frequency domain range or Applicant made a mistake and the message in claim 10 is the same one as the first message of claim 6? Claim 20 recite similar limitations of claim 10 and is thus rejected under similar rationale.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear how there is “a first information field in the PBCH…the first information field includes an information field of a control resource set (CORESET) of the RMSI” (this shows the first information field of the PBCH which is of the first SSB is associated with the RMSI) when claim 1, recite “the first SSB comprising a physical broadcast channel (PBCH), the first SSB being not associated with remaining minimum system information (RMSI)”. Claims 6, 11 and 16 recite similar issues of claim 1 and are thus rejected under similar rationale. Claims 2-5, 7-10, 12-15 and 17-20 fails to resolve the deficiency of their respective independent claim and/or recite similar issues and are thus rejected under similar rationale. 
Regarding claim 4, it is unclear how there is in one embodiment “the second information field comprises at least one of the following:…(SCS) of the RMSI” (this shows the second information field is associated with the RMSI) when claim 3 recites “the first message is carried in a second information field…in the PBCH” and claim 1 recites “the indication comprises: a first message” and “the first SSB comprising a physical broadcast channel (PBCH), the first SSB being not associated with remaining minimum system information (RMSI), wherein the PBCH comprises an indication”. Claim 9, 14 and 19 recite similar limitations of claim 4 and are thus rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5-7, 10-12, 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 20190200307 to Si et al (hereinafter Si) (IDS filed 5/19/2021).

	Regarding claim 11, Si teaches a network device, comprising one or more processors, one or more memories, one or more transceivers, and one or more programs; wherein the one or more programs are stored in the one or more memories and configured to be executed by the one or more processors, and the one or more programs comprise instructions for executing following acts (fig. 2 and ¶ 55-56):
sending a first synchronization signal block (SSB) to a user equipment, the first SSB comprising a physical broadcast channel (PBCH), the first SSB being not associated with remaining minimum system information (RMSI), wherein the PBCH comprises an indication for indicating a first frequency domain position of a second SSB in a first frequency domain range, and wherein the second SSB is associated with the RMSI; wherein the indication comprises: a first message configured for indicating the first frequency domain range; and a second message configured for indicating the first frequency domain location of the second SSB; wherein the second message is carried in a first information field in the PBCH, and wherein the first information field comprises an information field of a control resource set (CORESET) of the RMSI (abstract, UE comprises a transceiver configured to receive, from a BS, a SS/PBCH block including the PBCH; ¶ 109, CORESET properties are provided in the PBCH… 8 bits for RMSI CORESET; ¶ 111, a UE successfully detects the SS/PBCH block on a sync raster, and further detects that there is no RMSI associated with the SS/PBCH block, the UE can utilize the field, e.g. 8 bits, which are originally used for RMSI configurations, to indicate the exact location of the next or other SS/PBCH blocks; ¶ 131, the 8 bits are utilized to indicate the range of frequency location where the next SS/PBCH block associated with a RMSI can be located within; ¶ 134, if there is only one sync raster within every indicated range…the aforementioned embodiment is effectively equivalent as indicating the exact location of the sync raster in this band; ¶ 113, the exact location of the sync raster where the next SS/PBCH block associated with a RMSI can be located; ¶ 115, UE may search for cell-defining SS/PBCH block within the searching band).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Si’s teachings with Si’s one or more other embodiments. The motivation is providing efficient SS/PBCH block frequency location indication (Si ¶ 49). 

Regarding claim 12, Si teaches the network device of claim 11, wherein the one or more programs comprise instructions for (Si fig. 2 and ¶ 55-56) sending the first message together with the second message (Si abstract; ¶ 109; ¶ 111; ¶ 131; ¶ 134).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Si’s teachings with Si’s one or more other embodiments. The motivation is providing efficient SS/PBCH block frequency location indication (Si ¶ 49). 

Regarding claim 15, Si teaches the network device of claim 11, the one or more programs comprise instructions for (Si fig. 2 and ¶ 55-56) sending a message to the user equipment, wherein the message is configured for indicating the first frequency domain range (Si abstract; ¶ 109; ¶ 111; ¶ 131; ¶ 134).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Si’s teachings with Si’s one or more other embodiments. The motivation is providing efficient SS/PBCH block frequency location indication (Si ¶ 49). 

Regarding claim 16, Si teaches a user equipment comprising one or more processors, one or more memories, one or more transceivers, and one or more programs; wherein the one or more programs are stored in the one or more memories and configured to be executed by the one or more processors, and the one or more programs comprise instructions for performing following acts (fig. 3 and ¶ 64): 
receiving a first synchronization signal block (SSB) from a network device, the first SSB comprising a physical broadcast channel (PBCH), the first SSB being not associated with remaining minimum system information (RMSI), wherein the PBCH comprises an indication for indicating a first frequency domain location of a second SSB in a first frequency domain range, and wherein the second SSB is associated with the RMSI; and detecting the second SSB based on the indication; wherein the indication comprises: a first message configured for indicating the first frequency domain range; and a second message configured for indicating the first frequency domain location of the second SSB; wherein the second message is carried in a first information field in the PBCH, and wherein the first information field comprises an information field of a control resource set (CORESET) of the RMSI (abstract, UE comprises a transceiver configured to receive, from a BS, a SS/PBCH block including the PBCH; ¶ 109, CORESET properties are provided in the PBCH… 8 bits for RMSI CORESET; ¶ 111, a UE successfully detects the SS/PBCH block on a sync raster, and further detects that there is no RMSI associated with the SS/PBCH block, the UE can utilize the field, e.g. 8 bits, which are originally used for RMSI configurations, to indicate the exact location of the next or other SS/PBCH blocks; ¶ 131, the 8 bits are utilized to indicate the range of frequency location where the next SS/PBCH block associated with a RMSI can be located within; ¶ 134, if there is only one sync raster within every indicated range…the aforementioned embodiment is effectively equivalent as indicating the exact location of the sync raster in this band; ¶ 113, the exact location of the sync raster where the next SS/PBCH block associated with a RMSI can be located; ¶ 115, UE may search for cell-defining SS/PBCH block within the searching band).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Si’s teachings with Si’s one or more other embodiments. The motivation is providing efficient SS/PBCH block frequency location indication (Si ¶ 49). 

Regarding claim 17, Si teaches the user equipment of claim 16, wherein the first message and the second message are sent together by the network device (Si abstract; ¶ 109; ¶ 111; ¶ 131; ¶ 134).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Si’s teachings with Si’s one or more other embodiments. The motivation is providing efficient SS/PBCH block frequency location indication (Si ¶ 49). 

Regarding claim 20, Si teaches the user equipment of claim 16, the one or more programs comprise instructions for (Si fig. 3 and ¶ 64) receiving a message from the network device, wherein the message is configured for indicating the first frequency domain range (Si abstract; ¶ 109; ¶ 111; ¶ 131; ¶ 134).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Si’s teachings with Si’s one or more other embodiments. The motivation is providing efficient SS/PBCH block frequency location indication (Si ¶ 49). 

Regarding claims 1-2 and 5, claims 1-2 and 5 recite similar limitations of claims 11-12 and 15, respectively and are thus rejected under similar rationale.
Regarding claims 6-7 and 10, claims 6-7 and 10 recite similar limitations of claims 16-17 and 20, respectively and are thus rejected under similar rationale.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-7, 10-12, 15-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11,039,376 (hereinafter Patent) in view of US PGPub 20190200307 to Si et al (hereinafter Si) (IDS filed 5/19/2021).

Regarding claim 1, Patent teaches an indication method, comprising: sending, by a network device, a first synchronization signal block (SSB) to a user equipment, the first SSB comprising a physical broadcast channel (PBCH), the first SSB being not associated with remaining minimum system information (RMSI), wherein the PBCH comprises an indication for indicating a first frequency domain position of a second SSB in a first frequency domain range, and wherein the second SSB is associated with the RMSI; wherein the indication comprises: a first message configured for indicating the first frequency domain range; and a second message configured for indicating the first frequency domain location of the second SSB (claim 1). 
Although Patent teaches the second message and the PBCH and the RMSI, Patent does not explicitly disclose but Si in the same or similar field of endeavor teaches the second message is carried in a first information field in the PBCH, and wherein the first information field comprises an information field of a control resource set (CORESET) of the RMSI (abstract, UE comprises a transceiver configured to receive, from a BS, a SS/PBCH block including the PBCH; ¶ 109, CORESET properties are provided in the PBCH… 8 bits for RMSI CORESET; ¶ 111, a UE successfully detects the SS/PBCH block on a sync raster, and further detects that there is no RMSI associated with the SS/PBCH block, the UE can utilize the field, e.g. 8 bits, which are originally used for RMSI configurations, to indicate the exact location of the next or other SS/PBCH blocks; ¶ 131, the 8 bits are utilized to indicate the range of frequency location where the next SS/PBCH block associated with a RMSI can be located within; ¶ 134, if there is only one sync raster within every indicated range…the aforementioned embodiment is effectively equivalent as indicating the exact location of the sync raster in this band; ¶ 113, the exact location of the sync raster where the next SS/PBCH block associated with a RMSI can be located; ¶ 115, UE may search for cell-defining SS/PBCH block within the searching band).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patent’s teachings with Si’s above teachings. The motivation is providing efficient SS/PBCH block frequency location indication (Si ¶ 49).

Regarding claim 2, the combination teaches the method of claim 1, wherein the network device sends the first message together with the second message (Patent claim 2).

Regarding claim 5, the combination teaches the method of claim 1, further comprising: sending, by the network device, a message to the user equipment, wherein the message is configured for indicating the first frequency domain range (Patent claim 1).

Regarding claim 6, Patent teaches a detection method, comprising: receiving, by a user equipment, a first synchronization signal block (SSB) from a network device, the first SSB comprising a physical broadcast channel (PBCH), the first SSB being not associated with remaining minimum system information (RMSI), wherein the PBCH comprises an indication for indicating a first frequency domain location of a second SSB in a first frequency domain range, and wherein the second SSB is associated with the RMSI; and detecting, by the user equipment, the second SSB based on the indication; wherein the indication comprises: a first message for indicating the first frequency domain range; and a second message for indicating the first frequency domain location of the second SSB (claim 3).
Although Patent teaches the second message and the PBCH and the RMSI, Patent does not explicitly disclose but Si in the same or similar field of endeavor teaches the second message is carried in a first information field in the PBCH, and wherein the first information field comprises an information field of a control resource set (CORESET) of the RMSI (abstract, UE comprises a transceiver configured to receive, from a BS, a SS/PBCH block including the PBCH; ¶ 109, CORESET properties are provided in the PBCH… 8 bits for RMSI CORESET; ¶ 111, a UE successfully detects the SS/PBCH block on a sync raster, and further detects that there is no RMSI associated with the SS/PBCH block, the UE can utilize the field, e.g. 8 bits, which are originally used for RMSI configurations, to indicate the exact location of the next or other SS/PBCH blocks; ¶ 131, the 8 bits are utilized to indicate the range of frequency location where the next SS/PBCH block associated with a RMSI can be located within; ¶ 134, if there is only one sync raster within every indicated range…the aforementioned embodiment is effectively equivalent as indicating the exact location of the sync raster in this band; ¶ 113, the exact location of the sync raster where the next SS/PBCH block associated with a RMSI can be located; ¶ 115, UE may search for cell-defining SS/PBCH block within the searching band).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patent’s teachings with Si’s above teachings. The motivation is providing efficient SS/PBCH block frequency location indication (Si ¶ 49).

Regarding claim 7, the combination teaches the method of claim 6, wherein the first message and the second message are sent together by the network device (Patent 4).

Regarding claim 10, the combination teaches the method of claim 6, further comprising: receiving, by the user equipment, a message from the network device, wherein the message is configured for indicating the first frequency domain range (Patent claim 3).

	Regarding claim 11, Patent teaches a network device, comprising one or more processors, one or more memories, one or more transceivers, and one or more programs; wherein the one or more programs are stored in the one or more memories and configured to be executed by the one or more processors, and the one or more programs comprise instructions for executing following acts:
sending a first synchronization signal block (SSB) to a user equipment, the first SSB comprising a physical broadcast channel (PBCH), the first SSB being not associated with remaining minimum system information (RMSI), wherein the PBCH comprises an indication for indicating a first frequency domain position of a second SSB in a first frequency domain range, and wherein the second SSB is associated with the RMSI; wherein the indication comprises: a first message configured for indicating the first frequency domain range; and a second message configured for indicating the first frequency domain location of the second SSB (claim 5).
Although Patent teaches the second message and the PBCH and the RMSI, Patent does not explicitly disclose but Si in the same or similar field of endeavor teaches the second message is carried in a first information field in the PBCH, and wherein the first information field comprises an information field of a control resource set (CORESET) of the RMSI (abstract, UE comprises a transceiver configured to receive, from a BS, a SS/PBCH block including the PBCH; ¶ 109, CORESET properties are provided in the PBCH… 8 bits for RMSI CORESET; ¶ 111, a UE successfully detects the SS/PBCH block on a sync raster, and further detects that there is no RMSI associated with the SS/PBCH block, the UE can utilize the field, e.g. 8 bits, which are originally used for RMSI configurations, to indicate the exact location of the next or other SS/PBCH blocks; ¶ 131, the 8 bits are utilized to indicate the range of frequency location where the next SS/PBCH block associated with a RMSI can be located within; ¶ 134, if there is only one sync raster within every indicated range…the aforementioned embodiment is effectively equivalent as indicating the exact location of the sync raster in this band; ¶ 113, the exact location of the sync raster where the next SS/PBCH block associated with a RMSI can be located; ¶ 115, UE may search for cell-defining SS/PBCH block within the searching band).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patent’s teachings with Si’s above teachings. The motivation is providing efficient SS/PBCH block frequency location indication (Si ¶ 49). 

Regarding claim 12, the combination teaches the network device of claim 11, wherein the one or more programs comprise instructions for sending the first message together with the second message (Patent claims 5 and 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Patent’s one or more other claims in a different embodiment. The motivation is providing a more efficient usage of transmission resources. 

Regarding claim 15, the combination teaches the network device of claim 11, the one or more programs comprise instructions for sending a message to the user equipment, wherein the message is configured for indicating the first frequency domain range (Patent claim 5).

Regarding claim 16, Patent teaches a user equipment comprising one or more processors, one or more memories, one or more transceivers, and one or more programs; wherein the one or more programs are stored in the one or more memories and configured to be executed by the one or more processors, and the one or more programs comprise instructions for performing following acts: 
receiving a first synchronization signal block (SSB) from a network device, the first SSB comprising a physical broadcast channel (PBCH), the first SSB being not associated with remaining minimum system information (RMSI), wherein the PBCH comprises an indication for indicating a first frequency domain location of a second SSB in a first frequency domain range, and wherein the second SSB is associated with the RMSI; and detecting the second SSB based on the indication; wherein the indication comprises: a first message configured for indicating the first frequency domain range; and a second message configured for indicating the first frequency domain location of the second SSB (Patent claim 6).
Although Patent teaches the second message and the PBCH and the RMSI, Patent does not explicitly disclose but Si in the same or similar field of endeavor teaches the second message is carried in a first information field in the PBCH, and wherein the first information field comprises an information field of a control resource set (CORESET) of the RMSI (abstract, UE comprises a transceiver configured to receive, from a BS, a SS/PBCH block including the PBCH; ¶ 109, CORESET properties are provided in the PBCH… 8 bits for RMSI CORESET; ¶ 111, a UE successfully detects the SS/PBCH block on a sync raster, and further detects that there is no RMSI associated with the SS/PBCH block, the UE can utilize the field, e.g. 8 bits, which are originally used for RMSI configurations, to indicate the exact location of the next or other SS/PBCH blocks; ¶ 131, the 8 bits are utilized to indicate the range of frequency location where the next SS/PBCH block associated with a RMSI can be located within; ¶ 134, if there is only one sync raster within every indicated range…the aforementioned embodiment is effectively equivalent as indicating the exact location of the sync raster in this band; ¶ 113, the exact location of the sync raster where the next SS/PBCH block associated with a RMSI can be located; ¶ 115, UE may search for cell-defining SS/PBCH block within the searching band).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patent’s teachings with Si’s above teachings. The motivation is providing efficient SS/PBCH block frequency location indication (Si ¶ 49).

Regarding claim 17, the combination teaches the user equipment of claim 16, wherein the first message and the second message are sent together by the network device (Patent claims 6 and 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Patent’s one or more other claims in a different embodiment. The motivation is providing a more efficient usage of transmission resources. 

Regarding claim 20, the combination teaches the user equipment of claim 16, the one or more programs comprise instructions for receiving a message from the network device, wherein the message is configured for indicating the first frequency domain range (Patent claim 6).

Allowable Subject Matter
Claims 3-4, 8-9, 13-14 and 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and/or 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200146041 by Kim et al. discloses a 8 bit RMSI CORESET of PBCH indicating a frequency position of an SSB transmitted on an RMSI existing band, i.e., an accessible band and using bits for PRB grid offset included in PBCH content, i.e., PBCH MIB, to be able to additionally define an indication of an RMSI existing frequency position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476